    6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

       JEANNE BENNETT, Administrator             )
       of the Estate of Michael Manos, Deceased, )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )           Case No.: 17-CV-289-SPS
                                                 )
       CHRIS BRYANT,                             )
       SHERIFF OF CARTER COUNTY,                 )
       in his official capacity,                 )
                                                 )
                                                 )
       Defendant.                                )

                      PLAINTIFF’S MOTION FOR SANCTIONS FOR
                       DEFENDANT’S SPOLIATION OF EVIDENCE

       COMES NOW the Plaintiff, Jeanne Bennett (“Plaintiff”), as the Administrator of the

Estate of Michael Manos (“Mr. Manos”), deceased, by and through her attorneys of record, and,

respectfully moves for sanctions -- specifically an adverse inference instruction at trial and/or an

order allowing the Plaintiff to question witnesses in front of the jury about the destroyed and/or

missing evidence -- for Defendant’s spoliation of video evidence. In support of this Motion,

Plaintiff shows the Court the following:

                                     Introductory Statement

               The issue before this Court is:

               Whether Defendant’s destruction of and/or failure to preserve video footage
               from at least four surveillance cameras that monitor the cells/areas of the
               Carter County Detention Center (“CCDC” or “Jail”) in which Mr. Manos
               was housed constitutes sanctionable spoliation.

       As shown below, the evidence of spoliation in this matter is alarming. Making matters

worse, it was seasoned law enforcement officials, who admittedly knew the value and importance




                                                 1
    6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 2 of 12



of the video evidence at issue, who disposed of/negligently failed to preserve the video evidence

in this case. This constitutes sanctionable conduct.

       This is a civil rights involving the horrific death of Mr. Manos due to the deliberate

indifference of the staff at the CCDC. Staff at CCDC consistently denied Mr. Manos, who suffered

from severe bipolar disorder, his vital psychotropic medications for weeks while he fell into

psychosis and, eventually, a catatonic state. After lying on his cell floor for weeks, completely

immobile and covered in his own feces, Mr. Manos succumbed to a pulmonary embolism. In such

a case, any video evidence is vital and potentially dispositive in resolving the issues. The integrity

of such evidence is paramount to the Court’s, and ultimately the jury’s, search for truth and justice.

Unfortunately, due to the spoliation, there are fundamental questions about the lack of video

evidence in this matter. Jails typically have comprehensive surveillance systems. Yet, shockingly,

Defendant has preserved no video evidence of the events of this case. Defendant should not benefit

from its own failure to properly preserve the evidence as well as its possible intentional destruction

of such evidence. On the contrary, the Court should impose an appropriate sanction in the form

of an adverse inference jury instruction at trial and/or and order permitting the Plaintiff to question

witnesses in front of the jury about the missing and/or destroyed evidence.

                                            Background

       On July 25, 2017, Plaintiff filed her Complaint (Dkt. #2). She filed an Amended Complaint

(Dkt. #18) on August 28, 2017 and a Second Amended Complaint (Dkt. #51) on October 5, 2017.

In her Second Amended Complaint, Plaintiff alleges that Jail staff was deliberately indifferent to

Mr. Manos’ obvious medical needs, and further that CCDC’s medical delivery system was

woefully inadequate. Through discovery, Plaintiff obtained extensive evidence of the events

leading up to Mr. Manos’ death, including jail entry logs, medication logs, emergency medical




                                                  2
     6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 3 of 12



technician (“EMT”) reports and an Oklahoma State Bureau of Investigation (“OSBI”) report.

However, notably, Defendants did not product any video of Mr. Manos while he was housed at

the Jail.

        When Mr. Manos entered the Jail on October 22, 2015, his mental state was unstable, but

had not yet deteriorated too severely. Mr. Manos’ condition was easily controlled by the precise

regimen of drugs prescribed by his psychiatrist. As jailers consistently denied Mr. Manos his

medications, his mental state sharply declined. Mr. Manos ceased to nourish or hydrate himself

and lost his ability to speak. He defecated on the floor of his cell, took off all of his clothes, and

smeared the feces on himself and all around the cell. Eventually, in a state of severe psychosis,

Mr. Manos began to eat the feces. Mr. Manos laid on the floor of his cell covered in his own feces

for weeks until he succumbed to his serious medical ailments.

        No one at the Jail ever offered Mr. Manos any form of medical or psychiatric treatment,

despite knowing the extent of his condition. Just days before Mr. Manos died, on November 3,

2015, jailers called an ambulance because they believed Mr. Manos was suffering from low blood

sugar. Once the paramedics from the Southern Oklahoma Ambulance Services (“SOAS”) arrived

and determined that Mr. Manos’ blood sugar was under control, Jail staff refused Mr. Manos

service to the Emergency Room, without his consent, despite the fact that he was lying in his own

waste and unable to carry on coherent conversation. When the jailers called SOAS, they also called

the Jail Administrator, Michael Armstrong. As part of the discovery process, counsel for Plaintiff

took Armstrong’s deposition. Armstrong testified that upon his arrival to the Jail, he witnessed two

jailers dragging a naked Mr. Manos to the shower on a pair of orange linens. Armstrong Depo.

(Ex. 1) at 23:19 – 24:22. Mr. Armstrong also testified that there are two cameras on A-Block, the

area in the Jail where Mr. Manos was housed at the time of this incident, that should have captured




                                                  3
    6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 4 of 12



these events event. Id. at 24:23 – 25:13. Armstrong also noted that there was a camera that monitors

the hallway leading up to A-Block. Id. Finally, Armstrong testified that there are cameras that

monitor the holding cells in which Mr. Manos was confined at various times during his stay at

CCDC. Id. at 104:18-22. Importantly, however, Armstrong never viewed any of the surveillance

footage, nor did he take any steps to preserve the video. Id. at 29:13 – 30:8. Armstrong admitted

that video footage would have been the best evidence to evaluate the jail staff’s treatment (or lack

thereof) of Mr. Manos. Id. at 30:14 – 31:10. Further, Armstrong was familiar with the video

preservation process, and had, in fact, requested the preservation of footage in the past. Id. at 35:11

– 36:7. He also knew that Jail video was typically destroyed after 30 days. Id. at 34:4-6. Puzzlingly,

it allegedly never dawned on Armstrong to preserve any video footage related to Mr. Manos.

       After Mr. Manos died, the Sheriff at the time, Milton Anthony, called OSBI to report the

suspicious death. Anthony Depo. (Ex. 2) at 94:22-24. Anthony, who had a long career in law

enforcement, understood that he had an obligation to preserve any and all evidence as part of

the ongoing investigation into Mr. Manos’ death. Id. at 97:23 – 98:1. Yet, Anthony took no steps

to preserve the video footage, and even attempted to blame the video’s destruction on Armstrong

and/or the OSBI. Id. at 98:2 – 99:1. Additionally, Armstrong testified that Anthony never asked

him to preserve any surveillance video. Armstrong Depo. (Ex. 1) at 33:5-7.

       Anthony was also familiar with the video preservation process at CCDC. In November of

2013, Defendant Chester Carter was disciplined for negligently leaving a bottle of medication in

an inmate’s cell. During that disciplinary process, Anthony testified that he had Armstrong pull

the surveillance video from the inmate’s cell in order to determine whether Carter’s actions

warranted punishment. Anthony Depo. (Ex. 2) at 131:7 – 132:22. Yet in the case of Mr. Manos,




                                                  4
    6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 5 of 12



Anthony neither took the initiative to ensure the preservation of the video nor did he instruct

Armstrong to do so.

       After nearly a year of litigation and extensive discovery, the remaining Defendants in this

case, Josh Adams, Brantley Maxson, Milton Anthony, and Chris Bryant (in his official capacity

as Sheriff of Carter County, OK) filed motions for summary judgment. See Dkt. ## 195, 172, 194,

and 182. On April 17, 2019, the Court granted Defendants Adams, Maxson and Anthony’s motions

for summary judgement, and denied Defendant Bryant’s motion for summary judgement. Dkt.

#243. On April 25, 2019, the Court entered the Second Amended Scheduling Order (Dkt. #246),

which set a trial date for August 21, 2019.

       As Plaintiff prepares for trial, she respectfully asks this Court to issue spoliation sanctions.

                                                Discussion

   A. Applicable Legal Standards Regarding Spoliation Sanctions

       Federal Courts possess certain inherent powers, “governed not by rule or statute but by the

control necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” Link v. Wabash R. Co., 82 S.Ct. 1386, 1389 (1962). Included in

these powers is “the ability to fashion an appropriate sanction for conduct which abuses the judicial

process.” Chambers v. NASCO, Inc., 111 S.Ct. 2123, 2133 (1991). “A spoliation sanction is proper

where: ‘(1) a party has a duty to preserve evidence because it knew, or should have known, that

litigation was imminent, and (2) the adverse party was prejudiced by the destruction of the

evidence.’” Jones v. Norton, 809 F.3d 564, 580 (10th Cir. 2015) (quoting Turner v. Pub. Serv. Co.

of Colorado, 563 F.3d 1136, 1149 (10th Cir.2009)). Courts generally consider a number of factors

when deliberating whether to impose sanctions for the spoliation of evidence, including, “(1) the

degree of actual prejudice to the [party]; (2) the amount of interference with the judicial




                                                  5
    6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 6 of 12



process;...(3) the culpability of the litigant.” Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir.

1992) (quoting Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1465 (10th Cir. 1988) (internal

citation omitted).

       “As a general rule, the ‘bad faith destruction of a document relevant to proof of an issue at

trial gives rise to an inference that production of the document would have been unfavorable to the

party responsible for its destruction.’” E.E.O.C. v. Dillon Companies, Inc., 839 F. Supp. 2d 1141,

1144 (D. Colo. 2011) (quoting Aramburu v. Boeing Co., 112 F.3d 1398, 1407 (10th Cir.1997)).

       However, the negligent loss or destruction of evidence may still warrant imposition of

lesser sanctions, “so long as the party seeking sanctions can show it suffered prejudice and the

other side was on notice that the evidence should be preserved.” Browder v. City of Albuquerque,

209 F. Supp. 1236, 1244 (D.N.M. 2016).

       The nature of the appropriate sanction in any case “is a question peculiarly committed to

the district court.” Dillon v. Nissan Motor Co., 986 F.2d 263, 268 (8th Cir. 1993). The Tenth

Circuit has noted that the district courts “have ‘substantial weaponry’ in their arsenal to shape the

appropriate relief for spoliation.” Helget v. City of Hays, Kansas, 844 F.3d 1216, 1225 (10th Cir.

2017) (quoting Turner, 563 F.3d at 1149). In this regard, spoliation sanctions may include, for

example, “an award of attorney fees; an order that the culpable party produce related documents

regardless of any claims of privilege or immunity; excluding evidence or striking part of a party's

proof; allowing the aggrieved party to question a witness in front of the jury about the missing

evidence;     and     imposing     costs     for       creating   a   substitute    for    spoliated

data.” Browder, 209 F. Supp. 3d at 1244. “Sanctions for spoliation serve three distinct remedial

purposes: punishment, accuracy, and compensation,” and may also be “designed to promote




                                                   6
    6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 7 of 12



accurate fact finding by the court or jury.” U.S. ex rel. Koch v. Koch Indus., Inc., 197 F.R.D. 488,

490 (N.D. Okla. 1999).

   B. A Spoliation Sanction is Warranted in this Case

       1. CCDC Had a Duty to Preserve the Video Evidence

       There is no genuine dispute that CCDC had a duty to preserve the video evidence, as

Anthony acknowledged this duty in his deposition. See Anthony Depo. (Ex. 2) at 97:23 – 98:1,

279:15-282:6. Anthony also recognized that OSBI would be investigating Mr. Manos’ death and

that video evidence would be helpful to that investigation. Id. at 96:6-17. Both Anthony and

Armstrong were aware that in the event of a suspicious jail death, they had a duty to notify OSBI,

as they both have participated in similar OSBI investigations in the past.

       For example, On April 12, 2011, an inmate named Patricia Wallace died while in custody

at CCDC, and the related OSBI report indicates that Armstrong produced the relevant surveillance

footage for OSBI Agent David Seals. See OSBI Report for Patricia Wallace (Ex. 3) at 6. On

October 4, 2013, another inmate at CCDC, Jackie Dee Perkins, died while in custody at the Jail.

Anthony, who was Undersheriff at the time, called OSBI to report the suspicious death.

Cooperating with OSBI’s investigation, Armstrong gave Agent Seals – who was the responding

Agent in this instance as well – copies of his own jail reports, which included two DVDs of Cell

Block B video monitor footage. OSBI Report for Jackie Perkins (Ex. 4) at 5. On August 19, 2015,

an inmate named Everett Aaron Park committed suicide while in custody in a holding cell at

CCDC. Anthony called OSBI to report the death and request assistance. OSBI Report for Everett

Park (Ex. 5) at 2. Detention Officers Donny Raley and Ryan Collier gave OSBI Special Agents

Mark Wood and Justin Brown surveillance footage from inside Mr. Park’s cell and from the

hallway just outside of his cell. Id. at 15, 25. On June 30, 2016, just seven months after Mr. Manos’




                                                 7
    6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 8 of 12



death, another inmate at the Jail, Wayne Bowker, died under startlingly similar circumstances. Mr.

Bowker had also descended into a catatonic state, was smearing feces on himself, and was not

receiving his prescribed medications. Armstrong reported Mr. Bowker’s death to OSBI, and

provided OSBI surveillance footage from the day before Mr. Bowker’s death. Wayne Bowker

OSBI Report (Ex. 6) at page 73/84. By contrast, here, despite recognizing that Mr. Manos’ death

was suspicious and calling upon the OSBI to investigate, the Carter County Sheriff’s Office

(“CCSO”) failed to preserve the video evidence of Mr. Manos.

       Additionally, just by the very nature of Mr. Manos’ death, any reasonable sheriff’s office

would recognize that an investigation, as well as civil litigation, were likely forthcoming. Indeed,

“[t]he general rule is that ‘[o]nce a party reasonably anticipates litigation, it must suspend its

routine document retention/destruction policy and put in place a litigation hold to ensure the

preservation of relevant documents.’”. U.S. ex rel. Baker v. Community Health Systems, Inc., 2012

WL 12294413, at *2 (D.N.M. 2012) (quoting Zubulake v. UBS Warbug LLC, 220 F.R.D. 212, 218

(S.D.N.Y. 2003) (internal quotation marks omitted). Anthony and Armstrong, experienced law

enforcement officers who had participated in numerous investigations into the injury and/or deaths

of inmates at the Jail, knew that video evidence would be the best type of evidence in a case such

as Mr. Manos’, yet neither of them did anything to ensure the preservation of surveillance footage

from any of the multiple cameras that would have captured Mr. Manos’ movements and activities

(or lack thereof). Armstrong Depo. (Ex. 1) at 30:14 – 31:10; Anthony Depo. (Ex. 2) at 97:11-22.

       2. The Video Evidence is Relevant

       While there is an abundance of evidence of deliberate indifference to Mr. Manos’ obvious

serious medical conditions in the form of witness testimony, medication logs, jail incident reports,

and jail entry logs, it is clear that video evidence would be crucial in helping to resolve any factual




                                                  8
    6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 9 of 12



disputes in this case. For instance, it is undisputed that Mr. Manos was given very few of his

prescribed medications from starting on October 28, 2015, and from November 1 until his death

on November 7, 2015, he received none of them. See, e.g., Dkt. #208 at LCvR 56.1(c)

Statements(A)(4,8). However, Defendants allege that on some of those occasions, Mr. Manos was

offered, but actively refused, his medications. See, e.g., Dkt. #182 at LCvR 56.1(b)

Statements(A)(4 - 10).1 Footage from any one of the many cameras at the Jail would serve to clear

up any discrepancies in the evidence.

       Additionally, video footage would help clear up any questions regarding the conditions of

Mr. Manos’ cell, specifically when, if ever, it was cleaned. Defendants claim that Mr. Manos’ cell

was cleaned by trustees on November 3, 2015, while Plaintiff disputes this fact. Compare Dkt.

#182 at LCvR 56.1(b) Statement(A)(27) to Dkt. #208 at LCvR 56.1(c) Statement(A)(27). Video

evidence indicating that Mr. Manos’ cell was rarely, if ever, cleaned would be crucial to Plaintiff’s

conditions of confinement claim. See, e.g., Dkt. #246 at 30.

       Finally, Richard Ayers, a CCDC detention worker and former defendant in this case,

offered testimony that is suspiciously inconsistent with the vast evidentiary record of this case with

regards to Mr. Manos’ condition on November 7, 2015, the day of his death. Ayers testified that

he spoke with Mr. Manos, who was walking around his cell, on November 7, and that there was

no feces on Mr. Manos’ body or in his cell, despite the fact that photos of Mr. Manos’ cell just



1
        Indeed, the issue of medication administration likely played an important role in the
Court’s decision to grant summary judgment with respect to Defendants Adams, Maxson, and
Anthony. See, e.g., Dkt. #243 at 19 (“Here, Manos was repeatedly offered his medications and
food trays...The Court therefore finds there is no clearly established law that there is a
constitutional requirement of consulting a medical or mental health professional where an inmate
had twice previously been cleaned up after rolling around in feces and also refused medications
and some (but not all) meals.”); Id. at 26 (“However, even if that was a deficiency for which
Anthony had been made aware, the evidence reflects that Manos was offered his medications but
refused them.”).

                                                  9
   6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 10 of 12



hours after this supposed interaction show that it was covered in feces. Compare Dkt. #182 at

LCvR 56.1(b) Statements(A)(37) with Dkt. #208 at LCvR 56.1(c) Statement(A)(27). Video

evidence would be likely to objectively prove or disprove Officer Ayers’ contentions.

       3. Plaintiff is Prejudiced by the Lost and/or Destroyed Evidence

       A party alleging spoliation satisfies the prejudice element by establishing a “reasonable

possibility . . . that access to the lost material would have produced evidence favorable to [its]

cause.” E.E.O.C. v. Dillon Cos., 839 F. Supp. 2d 1141, 1144-45 (D. Colo. 2011). Plaintiff easily

meets this threshold. As stated above, Anthony and Armstrong were fully aware of their duty to

preserve any surveillance footage, were aware of the preservation process and had participated in

numerous other OSBI investigations in which CCSO produced video footage. It is clear that the

video, in its original format, has been lost forever due to blatant incompetence and misconduct.

Defendant’s failure to preserve the video, when CCSO had ample experience preserving evidence

for similar investigations (albeit in cases without such obvious evidence of CCSO misconduct),

strongly suggests that the lost video would have produced evidence favorable to Plaintiff. Neither

Anthony nor Armstrong have offered any explanation as to why the footage was not preserved.

       Further, the fact that the video no longer exists has made it impossible for Plaintiff to

adequately dispute various pieces of testimony offered by current and former Jail detention

workers. As discussed in section B(2), supra, former detention workers Adams and Maxson claim

that they always offered Mr. Manos his medications and food trays, but that he simply refused.

The circumstantial evidence indicates that that may not have been the case, but only video evidence

could conclusively confirm or disprove that testimony. The same goes for Ayers’ testimony that

conflicts with nearly every piece of evidence discovered in this case. Plaintiff has been prejudiced

in the sense that witnesses like Adams, Maxson, and Ayers are free to offer self-serving testimony,




                                                10
   6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 11 of 12



knowing that there would be no video evidence to dispute their claims.            More generally,

contemporaneous video evidence would be the best and most objective evidence of Mr. Manos’

conditions of confinement, as opposed to reliance upon second-hand and after-the-fact witness

accounts. It is axiomatic that the spoliation of such evidence is highly prejudicial to Plaintiff’s

case.

        4. There is a High Degree of Culpability

        As summarized throughout this brief, the failure to properly preserve the video evidence

in this matter certainly involved a high degree of carelessness. However, it was more than that.

Considering Anthony’s and Armstrong’s vast experience in law enforcement and assisting in

investigations, their failure to preserve video evidence is beyond suspicious. As soon as Mr.

Manos’ death was reported to OSBI, either Anthony or Armstrong should have immediately

ensured that all video footage be preserved. As previously noted, both Anthony and Armstrong

had participated in several other OSBI investigations in which they had obtained provided relevant

surveillance footage on DVDs. And even if the Court finds that there is no evidence of bad faith,

the spoliation was not the result of mere negligence, but clearly falls higher up on the “continuum

of fault.” Browder, 209 F. Supp. at 1244. Evidence of obvious relevance that CCSO itself created

and was in its sole custody was not preserved or possibly intentionally destroyed. There is a degree

of culpability here worthy of a spoliation sanction.

        WHEREFORE, for the reasons set forth above, Plaintiff respectfully requests spoliation

sanctions against Defendants, specifically an adverse inference instruction at trial and/or an order

allowing the Plaintiff to question witnesses in front of the jury about the missing and/or destroyed

evidence.




                                                11
   6:17-cv-00289-SPS Document 248 Filed in ED/OK on 07/08/19 Page 12 of 12



                                              Respectfully,


                                              /s/ Robert M. Blakemore
                                              Daniel Smolen, OBA #19943
                                              Robert M. Blakemore, OBA #18656
                                              Bryon D. Helm, OBA #33003
                                              Smolen & Roytman
                                              701 South Cincinnati Avenue
                                              Tulsa, OK 74119
                                              Phone: (918) 585-2667
                                              Fax: (918) 585-266

                                              Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of July 2019, I electronically transmitted the foregoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to all ECF registrants who have appeared in this case.

                                              /s/ Robert M. Blakemore




                                                12
